RESPONSE TO AMENDMENT

Claims 1-19 and 22-26 are pending in the application.  Claims 15-19 and 22-25 are withdrawn from consideration due to Applicant’s election.  Claims 20 and 21 have been canceled.  Claim 26 is newly added.  
Amendments to the claims, filed January 27, 2021, have been entered in the above-identified application.

CLAIM NOTES
As currently claimed, both claims 3 and 26 only further limit the alternative limitation of corrosion-inhibiting metal cation of claim 2, from which claims 3 and 26 depend.  Therefore, if the prior art discloses any of the other alternatives, the limitations of claims 3 and/or 26 are optional and will be anticipated by the prior art.  If Applicant wants the limitations to be required and not option, claim 3 should be amended to read, “wherein the corrosion-inhibiting metal cation comprises the rare earth salt and wherein the rare earth salt comprises a praseodymium, cerium, and/or yttrium salt.” Similarly, claim 26 should be amended to read, “wherein the corrosion-inhibiting metal cation comprises the Group IVB metal and wherein the Group IVB metal comprises zirconium and/or titanium”. 

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-3, 6-8, 11, 13, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Calle (U.S. Pat. Pub. 2010/0320421) in view of Buhrow (U.S. Pat. Pub. 2010/0305234).
Regarding claim 1, Calle teaches a coating composition (hydrophilic-core, Abstract) for treating a metal substrate (Paragraph [0008]) comprising: a) a corrosion-inhibiting metal cation (e.g. cerium, Paragraphs [0015] and [0017]) that is different than a metal of the metal substrate (metal or metal alloy, e.g. ferrous metal or alloy, Paragraph [0024]; steel, Paragraph [0023]); and b) a conjugated compound (Paragraph [0017]); c) an aqueous medium (Paragraph [0015]); and wherein the composition is a solution (Abstract).  Calle further teaches the hydrophilic core may contain a corrosion inhibitor, corrosion indicator, film-forming compound, healing agent, or combinations thereof (Paragraph [0016]).  Calle teaches the shells of the microcapsules are broken down when exposed to a basic condition, i.e. corrosion (Paragraph [0024]).  Therefore, the coating composition (hydrophilic-core) of Calle would not be considered applied to the surface until after the microcapsules break down.  Furthermore, since Calle teaches using the same metal for the substrate (steel/ferrous alloy) and the same corrosion-inhibiting metal cation (cerium) as the instant invention, the corrosion-inhibiting metal cation of Calle would inherently interact with the surface to form a coating of a different chemical structure upon application of the coating composition (hydrophilic core) on at least a portion of a surface of the metal substrate.
Calle fails to explicitly teach the amount of corrosion indicator (conjugated compound) included in the composition (hydrophilic core).
Abstract).  Buhrow further teaches the core can include the corrosion indicator in an amount of about zero to about 10 percent by mass (Paragraph [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the corrosion indicator (conjugated compound) in the core of Calle be included in an amount of about zero to about 10 pcercent by mass as taught by Buhrow as a known amount that can be used in microcapsule cores that are used to indicate/inhibit corrosion when the microcapsule is contacted by an alkali, i.e. corrosion.
While the reference does not specifically teach the claimed range of 0.001-0.3%, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Calle teaches wherein the corrosion-inhibiting metal cation comprises a rare earth salt (Paragraph [0017]).
Regarding claim 3, Calle teaches wherein the rare earth salt comprises cerium salt (Paragraph [0017]).
Paragraph [0017]).
Regarding claim 7, Calle teaches wherein the indicator compound changes color when exposed to a metal ion (Paragraph [0017]).
Regarding claim 8, Calle teaches wherein the indicator compound changes color when exposed to an alkaline pH (Paragraph [0017]).
Regarding claim 11, Calle teaches wherein the conjugated compound does not comprise a fluorescent indicator (a fluorescent indicator is not required, Paragraph [0017]).
Regarding claims 13 and 14, Calle teaches wherein the composition is substantially free and completely free, respectively, of chromate (Calle makes no mention of using chromate).
Regarding claim 26, the limitations only further limit the alternative limitation of the Group IVB metal.  Therefore, since the reference discloses the limitation of a rare earth salt the limitations of claim 26 are optional and anticipated by Calle in view of Buhrow.

Claim 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Calle (U.S. Pat. Pub. 2010/0320421) in view of Buhrow (U.S. Pat. Pub. 2010/0305234) and further in view of Li (U.S. Pat. Pub. 2013/0017612).
Calle and Buhrow are relied upon as discussed above.
Regarding claim 5, Calle teaches that one or more corrosion inhibitors can be present (Paragraph [0017]) and that corrosion inhibitors include sodium nitrate, sodium molybdate, cerium nitrate, and the like (Paragraph [0017]).
Li shows that nitrate salts, molybdate salts, and benzotriazole are equivalent materials in the art for corrosion inhibitors (Paragraph [0090]).  Therefore, because these materials were art-
Regarding claim 9, Calle teaches the pH indicator can be phenolphthalein (Paragraph [0017]).
Li shows that phenolphthalein and cresol red are equivalent materials in the art for pH indicators (Paragraph [0078]).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute cresol red for phenolphthalein.  Therefore, Calle in view of Li teaches wherein the indicator compound changes color when exposed to an acidic pH.
Regarding claim 10, Calle teaches the corrosion indicator can be phenolphthalein (Paragraph [0055]).
Li shows that phenolphthalein and catechol violet, xylenol orange, and hematoxylin are equivalent materials in the art for corrosion indicators (Paragraphs [0077]-[0079]).  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute catechol violet, xylenol orange, or hematoxylin for phenolphthalein.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Calle (U.S. Pat. Pub. 2010/0320421) in view of Buhrow (U.S. Pat. Pub. 2010/0305234) and further in view of Kissel (U.S. 5,028,489).
Calle and Buhrow are relied upon as discussed above.
Paragraph [0017]) but fails to teach wherein the corrosion-inhibiting metal cation comprises a lithium salt.
Kissel shows that a cerium salt and a lithium salt are equivalent materials in the art for use as corrosion inhibitors for metal containing substrates (Col. 5, lines 53-62; Col. 1, lines 28-30).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a lithium salt for a cerium salt.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Calle (U.S. Pat. Pub. 2010/0320421) in view of Buhrow (U.S. Pat. Pub. 2010/0305234) and further in view of Morris (U.S. Pat. Pub. 2011/0300390).
Calle and Buhrow are relied upon as discussed above.
Regarding claim 12, Calle fails to teach wherein the composition further comprises polyvinylpyrrolidone.
Morris teaches a conversion coating composition for application to a metal substrate (Abstract, Paragraph [0007]) wherein the composition comprises additives that promote corrosion resistance of the metal substrate or the adhesion of subsequent coatings such as polyvinylpyrrolidone (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the composition of Calle to further comprise polyvinylpyrrolidone as taught by Morris in order to further promote corrosion resistance and/or the adhesion of subsequent coatings.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed January 27, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that, in Calle, only upon the shell breaking down or disintegrating is the core composition containing the corrosion inhibitor and/or conjugated compound released and therefore, the corrosion inhibitor only directly interacts with the surface of the substrate when corrosion has already begun.   Applicant further argues that the present invention teaches a coating composition with a corrosion-inhibiting metal cation and a conjugated compound incorporated directly therein, that upon application of the coating composition on at least a portion of a surface of the metal substrate, the corrosion-inhibiting metal cation interacts with the surface to form a coating of a different chemical structure.  Applicant argues that unlike the microcapsules disclosed in Calle and Buhrow, no intervening event (i.e. corrosion) is required to initiate a reaction between the composition and the substrate surface but rather, the coating composition recited in amended Claim 1, when applied to a substrate surface, spontaneously interacts with said surface to form a coating of a different chemical structure.
However, as discussed above, while the coating composition of Calle is contained within the core of a microcapsule, the coating composition can be considered to be not applied to at least a portion of a surface of the metal substrate until the shell breaks down or disintegrated at which time the coating composition (core) is applied on at least a portion of a surface of the metal substrate and the corrosion-inhibiting metal cation would interact with the surface to form a coating of a different chemical structure, which reads on the limitations of amended claim 1.  As such, Applicant’s arguments are deemed unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
April 17, 2021

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788